                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAMES HOTCHKISS,

                        Plaintiff,

 v.                                                  Case No. 3:16-CV-752-NJR-MAB

 ALFONSO DAVID, M.D.,

                        Defendant.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of Magistrate

Judge Mark A. Beatty, which recommends the undersigned deny the Motion for

Summary Judgment on the issue of exhaustion of administrative remedies filed by

Defendant Alfonso David, M.D. (Doc. 62).

       In this lawsuit, filed pursuant to 42 U.S.C. § 1983, Plaintiff James Hotchkiss alleges

Defendant Dr. David was deliberately indifferent to his serious medical needs including

issues with balance, as well as chronic, severe pain in his left leg and hip (Doc. 1). These

medical problems allegedly are related to Hotchkiss’s artificial left knee cap, a steel rod

in his leg, and the fact that his left leg is shorter than his right leg (Id.).

       On preliminary review pursuant to 28 U.S.C. § 1915A, now-retired District Judge

Michael Reagan found Hotchkiss’s complaint was frivolous and failed to state a claim

(Doc. 7). Judge Reagan therefore dismissed the case (Doc. 7). Hotchkiss appealed, and the

Seventh Circuit Court of Appeals reversed the dismissal of Hotchkiss’s claim against Dr.

David. Hotchkiss v. David, 713 F. App’x 501, 506 (7th Cir. 2017).


                                           Page 1 of 3
       On September 18, 2018, Dr. David filed a motion for summary judgment arguing

that Hotchkiss did not exhaust his administrative remedies prior to filing this lawsuit

(Doc. 44). Hotchkiss filed several documents in response to Dr. David’s motion (Docs. 48,

49, 52), but Dr. David did not file a reply brief.

       On July 25, 2019, Judge Beatty entered the Report and Recommendation currently

before the Court (Doc. 62). Judge Beatty recommends denying Dr. David’s motion for

summary judgment because Dr. David failed to refute Hotchkiss’s evidence that he

submitted grievances to which he received no response. Accordingly, Judge Beatty

considered it undisputed that prison officials failed to respond to four grievances,

rendering the administrative grievance process unavailable to Hotchkiss. As a result,

Hotchkiss is deemed to have exhausted his administrative remedies. No objections were

filed to the Report and Recommendation.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). But, where neither timely nor specific

objections to the Report and Recommendation are made, this Court should only review

the Report and Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d

734, 739 (7th Cir. 1999). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed the evidence

and Judge Beatty’s Report and Recommendation for clear error. Following this review,



                                         Page 2 of 3
the Court agrees with his findings, analysis, and conclusions. Accordingly, the Court

ADOPTS Judge Beatty’s Report and Recommendation (Doc. 62) and DENIES Dr.

David’s Motion for Summary Judgment on the issue of exhaustion of administrative

remedies (Doc. 44).

      Furthermore, the Motion to Amend Scheduling Order filed by Dr. David (Doc. 64)

is GRANTED. The previously imposed stay on discovery is LIFTED. Judge Beatty is

DIRECTED to enter an amended scheduling order that extends the deadlines in this case

by 90 days.

      IT IS SO ORDERED.

      DATED: August 13, 2019


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                    Page 3 of 3
